DETAILED ACTION
Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini et al. (US 2016/0080815) in view of Cordray et al. (US 2007/0157220), and further in view of Wood (US 2012/0260291).

Claim 1, Ruffini et al. teaches a method comprising: 
at an electronic device (110) in communication with a display (120) and one or more input devices: 
displaying, on the display (120 can also display navigation device content when in a single device), a user interface that includes a plurality of representations of a plurality of content items that are selectable to initiate processes to access the content items (i.e. personal channel manager) (fig. 1; p. 0032);  
while displaying the user interface, receiving, via the one or more input devices (110), an input corresponding to a request to move a current focus to a respective representation of a respective content item of the plurality of representations (i.e. selecting a content item) (p. 0044-0047); and 
in response to receiving the input, moving the current focus to the respective representation (i.e. selecting searchable index TV, VOD WEB) (fig. 7; p. 0071-0075).
Ruffini is not entirely clear in teaching a method comprising: 
in accordance with a determination that the respective content item is a first type of content item, updating the respective representation to include a first set of one or more visual indicators that include first information corresponding to the respective content item; and 
in accordance with a determination that the respective content item is a second type of content item, different than the first type of content item, updating the respective representation to include a second set of one or more visual indicators, different than the first set of one or more visual indicators, that include second information corresponding to the respective content item, wherein the respective representation is not displayed with the first set of one or more visual indicators or the second set of one or more visual indicators when the input corresponding to the request to move the current focus to the respective representation is received.
Cordray teaches a method comprising: 
in accordance with a determination that the respective content item is a first type of content item (i.e. watched items), updating the respective representation to include a first set of one or more visual indicators (i.e. colors) that include first information (i.e. color indicates watched items) corresponding to the respective content item (p. 0184); and 
“in accordance with a determination that the respective content item is a second type of content item (i.e. unwatched item), different than the first type of content item, updating the respective representation to include a second set of one or more visual indicators (i.e. colors), different than the first set of one or more visual indicators, that include second information (i.e. color indicates unwatched items) corresponding to the respective content item” (p. 0184). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided visual indicators for different types of content as taught by Cordray to the system of Ruffini to allow for distinction between different types of content (p. 0184).
Wood teaches a method comprising: 
“wherein the respective representation (i.e. rows of content) is not displayed with the first set of one or more visual indicators or the second set of one or more visual indicators (i.e. visual indicators not displayed with the content, displayed as a ‘headline’) when the input corresponding to the request to move the current focus to the respective representation is received” (i.e. each row is a new set of content not related to the other) (fig. 9; p. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided content grid as taught by Wood to the system of Ruffini to allow for organized content to be easily displayed and navigated (p. 0030).

Claim 9 is analyzed and interpreted as an apparatus of claim 1.

Claim 10 recites “a non-transitory computer readable medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors” perform the steps of claim 1.  Ruffini teaches “a non-transitory computer readable medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors” perform the steps of claim 1 (p. 0042).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini et al. (US 2016/0080815) in view of Cordray et al. (US 2007/0157220), and further in view of Wood (US 2012/0260291), and further in view of Leech et al. (US 2016/0014461).

Claim 2, Ruffini is not entirely clear in teaching the method of claim 1, wherein: 
the first type of content is an episode of a collection of episodic content, the first set of one or more visual indicators includes: 
a first visual indicator of which episode the respective content item is, and 
in accordance with a determination that the respective content item has been partially watched, a visual indication of a current progress through the respective content item. 
Leech teaches the method of claim 1, wherein: 
the first type of content is an episode of a collection of episodic content (i.e. tv shows) (p. 0119), the first set of one or more visual indicators includes: 
a first visual indicator of which episode the respective content item is (i.e. name of content e.g. Shark Tank) (fig. 10; p. 0153), and 
in accordance with a determination that the respective content item has been partially watched (fig. 7a), a visual indication of a current progress through the respective content item (p. 0177). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided continuing9 of partially viewed content as taught by Leech to the system of Ruffini to allow users to continue watching content where they left off (p. 0177-0178).

Claim 3, Ruffini is silent regarding the method of claim 2, wherein: 
the second type of content is a movie, the second set of one or more visual indicators includes: 
in accordance with a determination that the respective content item has been partially watched:
 the visual indication of the current progress through the respective content; and 
a textual indication of an amount of time remaining in the respective content item. 
Leech teaches regarding the method of claim 2, wherein: 
the second type of content is a movie (i.e. movies), the second set of one or more visual indicators includes: 
in accordance with a determination that the respective content item has been partially watched (fig. 7a):
 the visual indication of the current progress through the respective content (fig. 7a); and 
a textual indication of an amount of time remaining in the respective content item (fig. 7a; p. 0177). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided continuing of partially viewed content as taught by Leech to the system of Ruffini to allow users to continue watching content where they left off (p. 0177-0178).

Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini et al. (US 2016/0080815) in view of Cordray et al. (US 2007/0157220), and further in view of Wood (US 2012/0260291), and further in view of Billings et al. (US 2013/0290848).

Claim 4, Ruffini is silent regarding the method of claim 1, wherein: 
in accordance with a determination that the respective content item is a broadcast item: 
before receiving the input, the respective representation includes: 
a visual indicator of a status of the respective content item, wherein: 
in accordance with a determination that the respective content item is currently being broadcast, the visual indicator indicates that the respective content item is currently being broadcast, and 
in accordance with a determination that the respective content item is being broadcast at a future time, the visual indicator indicates the future time, and 
the method further comprises: 
in response to receiving the input: 
maintaining display of the visual indicator in the respective representation; and 
in accordance with a determination that the respective content item is associated with one or more statistics, updating the respective representation to include a visual indication of the one or more statistics. 
Billings teaches the method of claim 1, wherein: 
in accordance with a determination that the respective content item is a broadcast item (i.e. daily show live now) (fig. 6; p. 0036): 
before receiving the input, the respective representation includes: 
a visual indicator of a status of the respective content item (i.e. live now) (fig. 6), wherein: 
in accordance with a determination that the respective content item is currently being broadcast, the visual indicator indicates that the respective content item is currently being broadcast (i.e. live now) (fig. 6), and 
in accordance with a determination that the respective content item is being broadcast at a future time (i.e. upcoming episodes), the visual indicator indicates the future time (fig. 6; p. 0036), and 
the method further comprises: 
in response to receiving the input: 
maintaining display of the visual indicator in the respective representation (i.e. left pane); and 
in accordance with a determination that the respective content item is associated with one or more statistics (i.e. description), updating the respective representation to include a visual indication of the one or more statistics (i.e. when content is selected, the description is displayed, related information) (p. 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided broadcast content items as taught by Billings to the system of Ruffini to display to users descriptions of current and upcoming content items (p. 0036).

Claim 5, Ruffini is silent regarding the method of claim 4, wherein: 
in accordance with a determination that a user of the electronic device is entitled to access the respective content item, the visual indicator of the status of the respective content item includes an indication that the respective content item can be played, and 
in accordance with a determination that the user of the electronic device is not entitled to access the respective content item, the visual indicator of the status of the respective content item does not include the indication that the respective content item can be played. 
Billings teaches the method of claim 4, wherein: 
in accordance with a determination that a user of the electronic device is entitled to access the respective content item (i.e. which device has access), the visual indicator of the status of the respective content item includes an indication that the respective content item can be played (i.e. which device can access the content) (fig. 10; p. 0040), and 
in accordance with a determination that the user of the electronic device is not entitled to access the respective content item, the visual indicator of the status of the respective content item does not include the indication that the respective content item can be played (i.e. device type is greyed out) (fig. 10; p. 0040). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided broadcast content items as taught by Billings to the system of Ruffini to display to users descriptions of current and upcoming content items (p. 0036).

Claim 6, Ruffini is silent regarding the method of claim 4, wherein: 
in accordance with the determination that the respective content item is currently being broadcast, the respective representation includes live display of content from the broadcast of the respective content item. 
Billings teaches the method of claim 4, wherein: 
in accordance with the determination that the respective content item is currently being broadcast, the respective representation (i.e. broadcast being displayed on the display) includes live display of content from the broadcast of the respective content item (i.e. the live basketball game is being displayed) (fig. 14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided broadcast content items as taught by Billings to the system of Ruffini to display to users descriptions of current and upcoming content items (p. 0036).

Claim 7, Ruffini is silent regarding the method of claim 1, wherein: 
in accordance with a determination that a user of the electronic device is entitled to access the respective content item, the respective representation includes an indication that the respective content item can be played, and 
in accordance with a determination that the user of the electronic device is not entitled to access the respective content item, the respective representation does not include the indication that the respective content item can be played. 
Billings teaches the method of claim 1, wherein: 
in accordance with a determination that a user of the electronic device is entitled to access the respective content item, the respective representation includes an indication that the respective content item can be played (i.e. which device can access the content) (fig. 10; p. 0040), and 
in accordance with a determination that the user of the electronic device is not entitled to access the respective content item, the respective representation does not include the indication that the respective content item can be played (i.e. device type is greyed out) (fig. 10; p. 0040). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided broadcast content items as taught by Billings to the system of Ruffini to display to users descriptions of current and upcoming content items (p. 0036).

Claim 8, Ruffini is silent regarding the method of claim 1, wherein the user interface is a user interface ofa unified media browsing application, the method further comprising: 
in response to receiving the input: 
in accordance with a determination that the respective content item will be played, if the respective representation is selected, within an application other than the unified media browsing application, updating the respective representation to include a visual indication that the respective content item will be played outside of the unified media browsing application; and 
in accordance with a determination that the respective content item will be played, if the respective representation is selected, within the unified media browsing application, forgoing updating the respective representation to include the visual indication that the respective content item will be played outside of the unified media browsing application. 
Billings teaches the method of claim 1, further comprising: 
in response to:
receiving the input (i.e. selecting an option with companion device) (fig. 11; p. 0041): 
in accordance with a determination that the respective content item will be played, if the respective representation is selected, within an application other than the unified media browsing application (i.e. watch on tablet, stb laptop etc.), updating the respective representation to include a visual indication that the respective content item will be played outside of the unified media browsing application (fig. 18-19; p. 0062-0070); and 
in accordance with a determination that the respective content item will be played, if the respective representation is selected, within the unified media browsing application (i.e. on the device), forgoing updating the respective representation to include the visual indication that the respective content item will be played outside of the unified media browsing application (fig. 18-19; p. 0062-0070). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided playing content across multiple devices as taught by Billings to the system of Ruffini to allow users versatility in different devices (p. 0062).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-10 are rejected.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        9/8/2022